Citation Nr: 1101115	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

This case was previously remanded by the Board in December 2009 
for further development.  


FINDING OF FACT

The objective medical evidence reveals the Veteran has Levels I 
and II hearing in the right ear and Levels II and IV hearing in 
the left ear.


CONCLUSION OF LAW

The requirements for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the June 2006 rating decision, he was 
provided notice of the VCAA in February 2006.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006 and September 2010, 
pertaining to the downstream disability rating and effective date 
elements of his claim, and was furnished a Statement of the Case 
in January 2007 with subsequent re-adjudication in a September 
2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran described his current symptoms to the VA and 
VA examiners.  Based on this evidence, the Board is satisfied 
that the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records, VA examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 0 percent 
(noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the puretone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made 
to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) now provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now 
provide that, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

The Veteran contends that his service-connected bilateral hearing 
loss warrants a compensable disability rating, in excess of 0 
percent.  In statements presented throughout the appeal, he 
reported that he cannot make out words as well as sounds and he 
has to read lips to understand others sometimes.  The Veteran 
also reported that he had gone to receive a hearing aid and was 
told that it would not help.  Finally, he stated that his hearing 
loss has gotten worse since his active service.  

In a March 2006 VA audiological examination, the Veteran reported 
a loss of hearing in both ears since 1969 when he was expose dot 
gunfire during advanced basic training and he also noted having 
occupational noise exposure from his work in construction.  
Audiometric testing revealed that the hearing threshold levels in 
decibels in the right ear were 20, 25, 25, 65 and 80 at 500, 
1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 20, 25, 30, 75 and 90, respectively.  The average 
puretone threshold is 49 decibels in the right ear and 55 
decibels in the left ear.  Maryland CNC speech recognition scores 
were 84 percent in the right ear and 80 percent in the left.  The 
Veteran was noted to have hearing within normal limits through 
2000 Hertz, followed by a moderate to severe sensorineural 
hearing loss in the right ear and hearing within normal limits 
through 1000 Hertz, followed by a mild to severe sensorineural 
hearing loss in the left ear.  Immittance testing resulted in 
normal type A tympanograms bilaterally and acoustic reflexes were 
present at 500 to 2000 Hertz and absent at 4000 Hertz 
bilaterally.  The Veteran was diagnosed with hearing within 
normal limits from 500 to 2000 Hertz, followed by a moderate to 
severe sensorineural hearing loss at 3000 to 4000 Hertz in the 
right ear and hearing within normal limits from 500 to 1000 
Hertz, followed by a mild to severe sensorineural hearing loss 
from 2000 to 4000 Hertz in the left ear.  

A March 2006 private audiology evaluation included audiometric 
findings of pure tone hearing threshold levels that are shown in 
graphic form instead of numeric form.  The Board is precluded 
from applying these graphic results to the criteria of 38 C.F.R. 
§ 3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  This evaluation also 
included speech discrimination scores of 84 percent in the right 
ear and 92 percent in the left ear, however, it is unclear from 
this report whether Maryland CNC word list was used in the speech 
recognition testing.  In this regard, the Board notes that both 
pure tone hearing threshold levels and Maryland CNC speech 
recognition scores are necessary findings to each audiometric 
test performed in order to apply to Table VI in 38 C.F.R. § 4.85.  

In an April 2010 VA examination the Veteran reported that his 
hearing loss caused him difficulty understanding speech.  
Occupational noise exposure was also noted as the Veteran worked 
in construction.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 15, 20, 25, 65 
and 90 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing threshold 
levels in decibels were 15, 20, 30, 70 and 90, respectively.  The 
average puretone threshold is 50 decibels for the right ear and 
53 for the left.  Maryland CNC speech recognition scores were 96 
in the right ear and 84 in the left ear.  The examiner noted pure 
tone testing resulting in hearing within normal limits through 
2000 Hertz followed by a moderate to profound sensorineural 
hearing loss in the right ear and hearing within normal limits 
through 1500 Hertz, followed by a mild to severe sensorineural 
hearing loss in the left ear.  Immittance testing resulted in 
normal type A tympanograms bilaterally and acoustic reflexes were 
unable to be assessed due to the inability to maintain a proper 
hermetic seal in both ears.  The Veteran was diagnosed with 
hearing within normal limits from 500 Hertz to 2000 Hertz 
followed by a moderate to severe sensorineural hearing loss in 
the right ear and hearing within normal limits from 500 to 1500 
Hertz, followed by a mild to severe sensorineural hearing loss in 
the left ear.  The Veteran was noted to have been seen for a 
hearing aid evaluation on this date and would return to the 
clinic for a hearing aid fitting.  The examiner found that, due 
to the configuration/severity of the Veteran's hearing loss, it 
had a limited effect on his functional ability.  

Applying the findings from the VA examinations to Table VI in 38 
C.F.R. § 4.85 yields a finding of Levels I and II hearing loss in 
the right ear and Levels II and IV hearing loss in the left ear.  
An application of all of these hearing loss levels into Table VII 
(in 38 C.F.R. § 4.85), yields a 0 percent disability rating for 
the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  
Therefore, according to the applicable rating standards, the 
Veteran still only meets the criteria for a noncompensable, 0 
percent disability rating.  An exceptional pattern of hearing 
under 38 C.F.R. § 4.86 has not been shown and that regulation is 
not applicable.  

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
compensable disability rating, higher than 0 percent, utilizing 
the provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the date of the Veteran's claim for an increase on January 
12, 2006.  The audiological test results from the March 2006 VA 
examination and April 2010 VA examination clearly fall within the 
parameters for a noncompensable, 0 percent, rating but no more.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2010).

The Board finds that the Veteran was granted adequate VA 
examinations in March 2006 and April 2010 which considered both 
the Veteran's statements regarding his current hearing loss 
disability and the results of audiometric testing in applying the 
rating criteria.  The Board notes that during the April 2010 VA 
examination, the Veteran reported that his hearing loss was 
causing him difficulty with understanding speech.  In addition, 
in the April 2010 VA examination, the examiner found that, due to 
the configuration/severity of the Veteran's hearing loss, it had 
a limited effect on his functional ability.  

While the December 2009 Board remand instructed the VA examiner 
to interpret the March 2006 private audiometric findings into 
numeric form so that they could be considered, this was not 
performed in the April 2010 VA examination.  The Board finds, 
however, that this omission by the VA examiner is not prejudicial 
to the Veteran as there is no indication from either the March 
2006 private audiological evaluation or from the Veteran or his 
representative that these results demonstrated a significant 
difference from the March 2006 VA examination audiometric testing 
which was taken only weeks earlier within the same month.  
Moreover, the Board notes that, regardless of whether the April 
2010 VA examiner to interpreted the March 2006 private 
audiometric findings into numeric form, as it is unclear whether 
Maryland CNC word list was used in the speech recognition testing 
in the private March 2006 testing, without having both pure tone 
hearing threshold levels and Maryland CNC speech recognition 
scores, the findings cannot be applied to Table VI in 38 C.F.R. § 
4.85, in order to evaluate the Veteran's bilateral hearing loss 
for rating purposes.  As such, any inadequacies of VA 
examinations are not prejudicial to the Veteran's claim for an 
increased rating.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

The Board recognizes the Veteran's apparent dissatisfaction with 
the disability rating assigned.  However, pursuant to the 
dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the 
above rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 4.85.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment and does 
not dispute the fact that he has a bilateral hearing loss 
disability,  the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the level 
of his disability does not rise to a rating higher than 0 percent 
at any time since the date of the Veteran's claim on January 12, 
2006.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the Veteran's disability has been no 
more than noncompensable, 0 percent disabling, since that date, 
so his rating cannot be "staged" because the noncompensable, 0 
percent, rating represents his greatest level of functional 
impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a compensable disability rating, in excess of 0 
percent, for deafness is not warranted at any time since the date 
of claim on January 12, 2006.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his bilateral hearing 
loss and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See id.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


